PER CURIAM.
Nicholas Dilallo appeals an order of the Broward circuit court which summarily denied his motion for post-conviction relief in a county court, misdemeanor prosecution.
Florida Rule of Criminal Procedure requires the defendant to seek post-conviction relief from the court which entertained his prosecution. That would be the county court in this case. Thus, the circuit court lacked jurisdiction to entertain the 3.850 motion filed. See Breen v. State, 801 So.2d 271 (Fla. 4th DCA 2001); Sutton v. State, 384 So.2d 955 (Fla. 2d DCA 1980). We reverse and remand to the county court to entertain the appellant’s pending post-conviction motion.

Reversed and remanded.

STONE, SHAHOOD and MAY, JJ., concur.